If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 28, 2019
              Plaintiff-Appellee,

v                                                                  No. 341915
                                                                   Oakland Circuit Court
GREGORY ALLEN BELKIN,                                              LC No. 2017-262898-FC

              Defendant-Appellant.


Before: TUKEL, P.J., and SHAPIRO and GADOLA, JJ.

SHAPIRO, J. (concurring).

       I agree with the majority that OV 1 and OV 2 were improperly scored. While I do not
subscribe to much of the majority’s analysis of the OV 6 issue, I agree that the offense variable
was properly scored under the extraordinary facts of this case. Accordingly, I concur in the
conclusion that the defendant was not entitled to resentencing.


                                                           /s/ Douglas B. Shapiro